Citation Nr: 0117768	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  00-01 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable (increased) evaluation for 
hepatitis C, to include restoration of a 10 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from May 1981 to 
October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran testified before the 
undersigned member of the Board at a hearing held at the RO 
in March 2001.  A transcript of the hearing has been 
associated with the claims folder.

During the course of his March 2001 personal hearing, the 
veteran claimed entitlement to secondary service connection 
for chronic fatigue syndrome and fibromyalgia.  These claims 
have not been considered by the RO.  Therefore, they are 
referred to the RO for the appropriate action.


REMAND

The veteran contends that his service-connected hepatitis C 
has not been adequately evaluated.  He says he continues to 
experience fatigue, muscle and joint pain, nausea, diarrhea, 
weakness, and fevers.  He states that he has had to take 
excessive absences from school due to his hepatitis C.  While 
the hepatitis C infection may not be identified in certain 
blood studies, the veteran argues that the symptoms of the 
infection remain because the hepatitis C is incurable at this 
time.  He asserts that his condition did not improve between 
the period of his April 1998 and February 1999 VA 
examinations.  Moreover, he maintains his condition has 
actually worsened since his last VA examination.  He reports 
receiving treatment for his hepatitis C through the Ann Arbor 
VA Medical (VAMC), the Gaylord VA Outpatient Clinic (VAOC), 
and his private physician, Dr. Freeler.

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became law.  This liberalizing law is 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

As referenced above, the veteran contends that the symptoms 
of his hepatitis C have worsened since his last VA 
examination.  The record shows that the veteran's last 
gastrointestinal examination was in February 1999.  The 
development of facts includes a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).  The RO should 
schedule the veteran for another VA examination.

Further, during his personal hearing in March 2001, the 
veteran reported that he had been receiving evaluations and 
treatment for his hepatitis C on an ongoing basis through the 
Ann Arbor VAMC and the Gaylord VAOC.  He indicated that 
medical records from these facilities would support his claim 
by showing that the symptoms of his hepatitis C warrant a 
higher disability rating.  The most recent treatment records 
contained in the claims folder are dated in February 1999.  
As VA treatment records are considered to be constructively 
included within the record, and must be acquired if material 
to an issue on appeal, it will be necessary to obtain the 
aforementioned medical records prior to a final decision in 
this case.  See Dunn v. West, 11 Vet.App. 462 (1998).

The record reflects that the veteran's hepatitis C is 
currently evaluated as noncompensable under 38 C.F.R. § 
4.114, Diagnostic Code 7345.  However, by regulatory 
amendment effective July 2, 2001, substantive changes are to 
be made to the schedular criteria for evaluating disabilities 
of the liver.  See 66 Fed. Reg. 29486-29489 (2001).  
Significantly, new criteria for the evaluation of hepatitis C 
will be created under 38 C.F.R. § 4.114, Diagnostic Code 
7354.  Where the law or regulations governing a claim change 
while the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v Derwinski.  Therefore, recognizing 
that a final decision on this matter will not be rendered 
prior to the implementation of the new rating criteria (July 
2, 2001), the veteran should be provided a VA examination 
that addresses the new schedular criteria.  The RO should 
also consider the veteran's claim under the current and new 
schedular criteria.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request that the veteran submit 
the names and addresses for all VA and non-VA 
medical care providers (to include the address and 
approximate dates of treatment for Dr. Freeler) 
who have treated or evaluated him in recent years 
for his service-connected hepatitis C.  After 
securing any necessary releases, the RO should 
attempt to obtain a copy of all indicated records, 
which are not already of record, and permanently 
associate them with the claims file.  The records 
obtained should include those pertaining to 
treatment or evaluation of the veteran since 
February 1999 the Ann Arbor VAMC and the Gaylord 
VAOC. 

2.  If the RO is unsuccessful in obtaining any 
evidence identified by the veteran, it should 
inform the veteran and his representative of this 
and request them to provide a copy of the 
outstanding evidence.

3.  The veteran should be requested to submit any 
other evidence not already of record, such as 
records that would demonstrate absences from 
school or work, that he believes is supportive of 
his claim.  If the veteran requests assistance in 
obtaining any such evidence, the RO should provide 
any indicated assistance.

4.  Upon completion of the above development, 
the RO should schedule the veteran for a VA 
examination by a physician with appropriate 
expertise to determine the current extent of 
impairment from the veteran's service-
connected hepatitis C.  The veteran should be 
notified of the date, time, and place of the 
examination in writing.  The claims folder, 
to include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner.  
All necessary testing should be conducted. 

The examiner should describe all 
symptomatology due to the veteran's 
service-connected hepatitis C.  The 
examiner should indicate with respect to 
each of the symptoms identified under 
the new schedular criteria for 
evaluating hepatitis C infections 
whether such symptom is a symptom of the 
veteran's hepatitis C.  The examiner 
should also provide an opinion 
concerning the impact of the service-
connected disability on the veteran's 
ability to work.  The rationale for all 
opinions expressed must also be 
provided.

5.  Then, the RO should review the claims folder 
and ensure that all of the foregoing development 
has been conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

6.  Then, the RO should undertake any other 
development it deems to be required to comply 
with the notice and duty to assist requirements 
of the VCAA.  

7.  Then, the RO must readjudicate the veteran's 
claim considering both the current criteria for 
the evaluation of infectious hepatitis, 38 C.F.R. 
§ 4.114, Diagnostic Code 7345 (2000), and the new 
schedular criteria for the evaluation of hepatitis 
C, and rate the veteran's disability by reference 
to whichever schedular criteria are more favorable 
to him.  If the benefit sought on appeal is not 
granted to the appellant's satisfaction, the 
appellant and his representative should be 
provided with a supplemental statement of the case 
and afforded an appropriate opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion, either factual or legal, as to any 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


